By the COURT.
This is a proceeding, under section 287 and following sections of the Code of Civil Procedure, to remove or suspend an attorney and counselor of this court. The accusation was made in due form, and, being wholly denied, a reference was made under section 298 to William Craig, Esq. Mr. Craig has. filed his report, accompanied by the evidence taken by him in support of the accusation, as well as that produced by the defense. We have examined the evidence in the case, and do not find it sufficient to justify a removal or suspension of Mr. Lowenthal, and the charges are therefore dismissed.